Citation Nr: 0630527	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for residuals of 
cerebrovascular accidents, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to service connection for a right shoulder 
disorder.   
 
4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for right shoulder 
and back disorders.  RO rating decisions also denied 
increased ratings for service-connected hypertension and 
residuals of cerebral vascular accidents.  

The veteran was afforded a hearing before the undersigned 
Board member sitting in Washington, DC.  The transcript is of 
record.  During the hearing, reference was made to the issue 
of entitlement to a total rating based on unemployability due 
to service-connected disability for which the appellant had 
previously filed a claim.  The issue of service connection 
for carpal tunnel syndrome was also raised.  These matters 
are referred to the RO for further consideration and 
appropriate action.


REMAND

Review of the file reveals that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of service connection for right 
shoulder and back disorders.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none addresses the 
right shoulder or back service connection claim.  The veteran 
must therefore be given the required notice with respect to 
these issues on appeal.  Accordingly, the case must be 
remanded in order to comply with the statutory requirements 
of the VCAA.

The veteran testified in March 2006 that his service-
connected cerebral vascular accident residuals included 
impaired motor skills, facial numbness, impaired memory, 
headaches, and low energy resulting in an inability to work, 
and were more severely disabling than reflected by the 
currently assigned disability evaluation.  The Board observes 
that the veteran underwent VA neuropsychological consultation 
in November 2004.  Although it appears that he receives VA 
outpatient follow-up in this regard, it is not shown that he 
has had a compensation examination with respect to cerebral 
vascular accident residuals.  The Board thus finds that an 
examination is indicated in this instance.

The appellant stated at his hearing that he was medically 
retired from the postal service due to cerebral vascular 
accident residuals, and was awaiting a decision from a claim 
to the Social Security Administration.  The veteran is also 
shown to seek treatment through VA for such residuals.  The 
most recent clinical entries date through December 2005.  
Consequently, all of the above-cited records should be 
requested and associated with the claims folder.

The veteran's representative also argues that cerebral 
vascular accident residuals should more appropriately be 
evaluated under 38 C.F.R. § 4.130 and separate and apart from 
the 8000 series.

The veteran stated at his hearing that he saw a chiropractor 
for right shoulder and low back treatment, Dr. Lynwood, a 
neurosurgeon, and Dr. McVey, an osteopath.  These records 
should be obtained after proper authorization is secured.

The Board observes that the appellant was treated on a number 
of occasions throughout service for right shoulder symptoms, 
but that the VA examiner did not at any time discuss the 
implications of in-service symptomatology with respect to 
current disability, as requested in the RO instructions.  
Accordingly, upon remand to the RO, the veteran should be 
afforded a medical examination, to include a medical opinion, 
in this respect.  

Testimony was provided to the effect that, since the 
veteran's last VA hypertension examination (in July 2004) his 
medication had been increased, signaling a worsening of that 
condition.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Therefore, another VA examination is 
required.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims of service 
connection for right shoulder and back 
disorders.  Additionally, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  The RO should contact the Social 
Security Administration and obtain a 
copy of any agency decision and the 
medical documentation relied upon for 
the award of any disability benefits.

3.  All VA clinical records prepared 
since December 2005 should be retrieved 
and associated with the claims folder.  

4.  The veteran should be contacted and 
asked to submit the documentation and 
records from the United States Postal 
Service on which his disability 
retirement was based.  He should also 
be requested to provide the complete 
names and addresses of Drs. Lynwood and 
McVey, and of the chiropractor whom he 
sees for orthopedic disability.  With 
receipt of proper authorization, these 
records should be requested and 
associated with the claims folder.

5.  Following a reasonable period of 
time for the receipt of the information 
requested above, the veteran should be 
scheduled for an examination by an 
orthopedist to determine whether or not 
any current right shoulder disorder is 
related to service.  The veteran's back 
should also be examined.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be conducted.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion, 
with complete rationale, as to the 
medical probability that the veteran 
now has a right shoulder disorder or 
back disorder that is traceable to 
active military service, or whether 
either is more likely of post-service 
onset.  The opinion should be set forth 
in detail.

6.  The appellant should be scheduled 
for a neuropsychiatric examination to 
determine the degree and extent of any 
and all residuals associated with his 
service-connected cerebral vascular 
accidents.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests, including 
psychological testing, should be 
conducted.  The examiner(s) must set 
forth the complete rationale for any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  All psychiatric and neurologic 
symptoms due to service-connected 
disability should be set forth in 
detail.  

7.  The veteran should be afforded a 
special vascular examination.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  All clinical 
findings should be outlined in detail.  
The examiner should state whether the 
veteran's hypertension history is 
productive of: (i) diastolic pressure 
of predominantly 100 or more, or 
systolic pressure of 160 or more, or 
whether there is a history of diastolic 
pressure of predominantly 100 or more 
requiring continuous medication for 
control; (ii) whether diastolic 
pressure is predominantly 110 or more, 
or systolic pressure is predominantly 
200 or more; (iii) or if diastolic 
pressure is predominantly 120 or more; 
or (iv)diastolic pressure is 
predominantly 130 or more.

8.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
they should be returned to the 
examiner(s) for necessary corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal, to include consideration of all 
applicable rating criteria with respect 
to cerebral vascular accident 
residuals.  If any benefit sought is 
not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  (The supplemental 
statement of the case should reflect a 
recent addition to the rating criteria 
as set forth in 71 Fed. Reg. 52457, 
52460 (Sept. 6, 2006), which provides 
that hypertension is to be evaluated 
separately from hypertensive heart 
disease and other types of heart 
disease.)  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

